PER CURIAM.
Jacquie Lowe Robinson appeals from revocation of her probation and sentence for obtaining property by worthless check.
In the judgment, appellant was ordered to pay $10 pursuant to section 960.20, Florida Statutes (1981) (Crimes Compensation Trust Fund), and $2 pursuant to section 943.25(4), Florida Statutes (1981) (Law Enforcement Training and Correctional Officer Training Trust Fund). Appellant, an indigent, was not given prior notice that costs under these sections would be assessed against her. Accordingly, the assessment was not appropriate and is hereby stricken. Jenkins v. State, 444 So.2d 947 (Fla.1984); Kerney v. State, 445 So.2d 381 (Fla. 2d DCA Feb. 3, 1984). Our decision is without prejudice to the state to tax these costs in accordance with the procedure outlined in Jenkins.
In all other respects, the judgment and sentence are AFFIRMED.
OTT, C.J., and SCHOONOVER and LE-HAN, JJ., concur.